Citation Nr: 1018194	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to the right knee 
disability, the left knee disability, and bilateral pes 
planus.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 
2001 and from March 2003 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The March 2006 rating decision, in relevant part, denied 
entitlement to service connection for migraine headaches, a 
bilateral knee disability, a low back disability, and asthma.  
Also in pertinent part, the October 2006 rating decision 
denied service connection for a sinus condition.  The October 
2006 rating decision also granted service connection for GERD 
and assigned a 10 percent disability rating effective April 
6, 2006.

A February 2009 letter from the Veteran reflects that he 
wished to withdraw appeals of his claims of entitlement to 
service connection for pulmonary tuberculosis, bilateral pes 
planus, and asthma.  Regulations provide that an appeal may 
be withdrawn in writing by an appellant or by his or her 
authorized representative at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  
Thus, these claims have been properly withdrawn and are no 
longer before the Board.


The issues of entitlement to service connection for a left 
knee disability, a low back disability, migraine headaches, 
and a sinus disability, and entitlement to an increased 
rating for GERD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record reflects that 
the Veteran has a current diagnosis of chondromalacia patella 
of the right knee that first manifested during his military 
service.


CONCLUSION OF LAW

Resolving benefit of the doubt in favor of the Veteran, 
chondromalacia patella of the right knee was incurred as a 
result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1110 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Service Connection 

The Veteran has claimed entitlement to service connection for 
a right knee disability, which he essentially contends was 
incurred as a result of an in-service motor vehicle accident.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a veteran must 
show: '(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service' 
-the so-called 'nexus' requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   

The Board finds that the medical evidence of record 
establishes the existence of a current right knee disability, 
which satisfies the first Shedden requirement noted above.  
The Board specifically notes that a May 2007 MRI report 
includes an impression of mild chondromalacia patella.  
Subsequent VA medical records list this disability among the 
Veteran's active medical problems.  

The Veteran's service treatment records also clearly 
establish that he suffered a right knee injury while in 
service.  Multiple records, including service treatment 
records and police accident reports, reflect that the Veteran 
was injured in a motor vehicle accident in April 2003.  While 
the April 2003 records specifically describe left knee pain, 
the Board notes that other service treatment records from the 
following months indicate that the Veteran had injured both 
knees in the April 2003 accident.  For example, an August 
2003 service treatment record reflects that the Veteran 
complained of continued bilateral knee pain that was incurred 
secondary to the April 2003 accident and was getting worse.  
Another August 2003 record notes that the Veteran sought 
treatment for bilateral knee pain.  It indicates that both of 
the Veteran's knees had hit the dashboard in the April 2003 
accident.  Following an August 2003 physical examination, the 
Veteran was assessed as having bilateral patellofemoral pain 
with possible chondromalacia.  A September 2003 service 
treatment record reflects that the Veteran sought treatment 
for bilateral anterior knee pain.  Regardless of whether 
these records actually demonstrate that the Veteran injured 
his right knee in the April 2003 accident, they do establish 
that the Veteran sought treatment for symptoms associated 
with his right knee during service.  Therefore, the Board 
concludes that the second Shedden requirement is satisfied.

Finally, the Board finds that a nexus between the in-service 
injury and the current chondromalacia patella of the right 
knee is satisfied through competent medical and lay evidence 
establishing continuity of symptomatology.  Specifically, the 
Board notes that the Veteran's post-service VA medical 
records, beginning with an August 2004 record reflecting 
complaints of knee pain immediately following his separation 
from active duty, demonstrate that he has consistently 
complained of and sought treatment for right knee pain both 
during service and following his separation therefrom.  

Furthermore, the Veteran himself, in various statements that 
he has submitted to VA, has consistently asserted that he 
injured his right knee in service and has experienced pain 
ever since.  The Board recognizes that a lay person, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and 'may provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the Veteran is 
competent to report having experienced right knee pain during 
service and following his separation therefrom.  The Board 
further notes that the Veteran's descriptions of his medical 
history are credible and are consistent with the medical 
history that is contained in his in-service and post-service 
medical records. The Board therefore finds that the third 
McLendon element is satisfied.

In short, the Board finds that entitlement to service 
connection for chondromalacia patella of the right knee is 
warranted.  To this extent, the appeal is granted.

 
ORDER

Entitlement to service connection for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service 
connection for a left knee disability, a low back disability, 
migraine headaches, and a sinus disability, as well as 
entitlement to an initial rating in excess of 10 percent for 
his service-connected GERD.

In January 2010, the Veteran submitted a signed statement 
informing VA of the existence of VA medical records that had 
not yet been obtained.  He reported that these records 
include treatment he received for each of the disabilities at 
issue at the VA Outpatient Clinic (VAOPC) in Mount Vernon, 
Missouri, and the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  He also submitted signed release forms and 
requested that VA obtain medical records from a private 
hospital and a private digestive health professional.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  VA is also 
obligated to make reasonable efforts to obtain records not in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(1).  Therefore, a remand is necessary in the case at 
hand so that VA may assist the Veteran in obtaining the 
identified VA and private medical evidence. 

The Board also finds that additional development needs to be 
conducted while this case is on remand.  Specifically, the 
Board notes that the Veteran's claim of service connection 
for a low back disability included a theory of entitlement 
based on the back disability having been incurred secondary 
to or aggravated by disabilities of the knees and the feet.  
While the February 2006 VA examiner opined that the Veteran's 
lumbar spine pain was not secondary to his bilateral pes 
planus, he offered no opinion regarding whether there is a 
causal relationship between the Veteran's back disability and 
his knee disabilities.  Given that the Veteran is now service 
connected for a right knee disability, the Board finds that 
an etiology opinion regarding the relationship, if any, 
between the right knee disability and the low back disability 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's 
updated VA medical records and associate 
them with the claims folder.

2.  The AMC should obtain the Veteran's 
outstanding private medical records.  The 
notification requirements of 38 C.F.R. 
§ 3.159(c)(1) should be followed with 
respect to the private medical evidence 
identified by the Veteran.  VA should 
issue an initial records request and at 
least one follow-up request if the initial 
request yields no response.  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the Veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  All 
efforts to obtain these records should be 
recorded in the claims folder.

3.  After completion of the above, the AMC 
should arrange for the Veteran to undergo 
a VA examination to determine the nature 
and etiology of any current low back 
disability.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner, 
including an MRI, should be conducted.  
All findings should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current low back disability.  As to any 
back disability identified on examination, 
the VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include as a result 
of his service-connected right knee 
disability.  Any opinion expressed must be 
accompanied by a complete rationale.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


